Citation Nr: 1242936	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's service-connected disabilities do not render him so helpless as to be in need of regular aid and attendance.  The probative and competent evidence demonstrates that the Veteran's nonservice-connected spinal cord disability solely accounts for his need for aid and assistance.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need for the regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & 2012); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice was provided in a September 2007 letter, which was issued prior to the initial unfavorable rating decision in February 2008.  Additionally, in a May 2009 letter accompanying the statement of the case, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess, supra.  The claim was subsequently readjudicated in an October 2010 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's Virtual VA claims file.  Additionally, the Board obtained a VHA expert opinion in this matter.  Neither the Veteran nor his representative have argued that the opinion is inadequate for rating purposes or deficient. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  The Veteran contends that although he is primarily disabled due to his nonservice-connected spinal cord injury, it is his belief that his in-service lumbar spine injury and resulting surgery, which was aggravated when he was returned to duty and completed numerous helicopter maneuvers in Vietnam, now contributes to his current need for regular aid and attendance and housebound status.

Special monthly compensation at the aid and attendance rate is payable when the Veteran's service-connected disabilities render him helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2012). 

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c)(West 2002 & 2012); 38 C.F.R. § 3.351(d)(2)(2012).

In this case, by way of history, the Veteran injured his lumbar spine while in service in 1964.  In 1965, and again in 1969, he underwent surgery for the resulting herniated nucleus pulposus at L5-S1.  Then, in 1976, the Veteran was involved in a motor vehicle accident and sustained a compression fracture to the L2 vertebra

In May 1998, the Veteran sustained a cervical spinal cord injury secondary to his spinal stenosis and a fall.  He had fallen down three steps and fractured the C2, C3, and C5 vertebrae.  The discharge diagnosis was central cord syndrome with Brown Sequard components of motor incomplete tetraplegia.  In the ensuing months, he underwent physical therapy and rehabilitation, including gaining control of his urinary and bowel movements.  He suffered from hypotension when upright.  

An August 1998 VA examination for housebound status or permanent need for aid and attendance reflects a diagnosis of motor incomplete tetraplegia.  The Veteran could not walk without the assistance of another person.  He needed a brace and walker for locomotion.  He had poor balance and dizziness/lightheadedness, as well as stiffness and muscle spasms in all joints.  

On May 2003 VA examination, the Veteran reported lumbar pain from L1 to the coccyx area that at times radiated to one or both lower extremities.  The pain was constant and was deep and burning.  The examiner found that the physical limitation imposed by the quadriplegia had worsened the Veteran's intervertebral disc syndrome and prevented proper treatment and recovery.  

In October 2003, after obtaining an EMG, the May 2003 examiner concluded that most of the Veteran's lower left extremity weakness was due to his cervical cord injury.

In February 2004, after obtaining an MRI of the lumbar spine, the same examiner noted a disc bulge and central protrusion at the L5-S1 disc spaces with granulation tissue surrounding the right S1 nerve root.  That finding, together with the lower left extremity weakness of 4/5, absent right Achilles reflex, and EMG evidence of denervation in that extremity, indicated an S1 radiculopathy secondary to the lumbar disc displacement, or the granulation tissue, or both.  In all, the examiner concluded that due to the 4+ reflexes in the left leg, which indicated an upper motor neuron lesion, the severe weakness of the left leg was best attributed to the cervical cord injury.  

On July 2006 VA examination, the Veteran reported daily cervical spine and lumbar spine pain, with marked swelling of the left lower extremity and pain in the right lower extremity.  He had marked weakness and numbness, as well as motor and sensory deficiencies, in the lower extremities.  He did not wear a brace on his low back.  He used bilateral crutches and a wheel chair due to his spinal cord disability.  Physical examination demonstrated that the Veteran needed assistance in rising from his wheelchair.  His left lower extremity was grossly edematous and was twice the size of the right lower extremity.  It was noted that his right Achilles reflex was absent and had been so since the 1964 lumbar spine injury.  A review of the file showed past findings of profound weakness, sensation of numbness and hyper reflexivity in all extremities.  There was noted marked tenderness throughout the lumbar spine.  There was also spasm.  Minimal forward flexion caused increased pain.  The assessment was degenerative joint disease of the L5-S1 with persistent right side radiculopathy, weakness, numbness and marked fatigability, as well as degenerative disc disease of the cervical spine status post fracture, with persistent symptoms of neurogenic bladder, constipation, erectile dysfunction, and spasticity.  In determining whether the Veteran was wheelchair bound due to his cervical spine disability or his service-connected lumbar spine disability, the examiner concluded that it was at least as likely as not that the Veteran's cervical spine disability, as well as possibly the nonservice-connected L2 fracture, were the reasons for which he had to use a manual and automatic wheelchair.  The L2 injury explained the weakness shown in the treatment records at L2, L3, L4, L5 and S1, rather than the L5-S1 service-connected injury.  Moreover, his hip and knee flexor involvement would not come from the L5-S1 injury.  It was also at least as likely as not that the Veteran's persistent radiculopathy of the lower extremities and loss of right Achilles tendon reflex was related to the L5-S1 original injury.  

In August 2007, the Veteran's private physician stated that the Veteran could not walk unaided due to paralysis, muscle spasticity over the trunk and extremities, and muscle atrophy.  He could feed himself finger foods only.  He had occasional incontinence and occasionally needed assistance with his urinary catherizations.  He was confined to a bed, wheelchair, and recliner.  He could sit up for less than one hour.  

In September 2007, the Veteran's wife stated that the Veteran was very unsteady on his feet.  He needed to be assisted by one or two people to transfer from his wheelchair.  She would leave him lunch and liquid by his bed and call to remind him to take his medication.  He had very limited movement in all four extremities.  He had intense muscle spasms and pain.  He could not bathe himself and needed assistance with dressing, feeding, and activities of daily living. 

In July 2008, the Veteran stated that his wife had to dress him every morning and undress him at night.  He could wash his face and hands, but his wife had to bathe him.  

In December 2008, the Veteran's wife stated that the Veteran resided in one corner of the living room with his recliner, bedside commode, and hospital bed.  He could transfer himself with great deal of difficulty.  He would be unable to leave if there was a fire.  At night she helped him with his leg stretches.  He had constant pain in his hands, arms, back, neck, and legs.  He was paralyzed on his left side and limited in fine motor skills on the right.  She would transfer him to the shower and back, towel him off, take care of his catheter, and dress him.  The Veteran's son stated that he also took care of the chores in the home, and that the Veteran was bedridden as his mother had described. 

In June 2009, the Veteran's private physician, a spinal cord injury specialist who had treated the Veteran for 10 years, opined that the Veteran's spinal injury was, in part, due to the disc disease that occurred while he was in service.  He had complications to include a neurogenic bladder, chronic pain, and spasticity.  

In August 2012, a VA orthopedic spinal surgeon reviewed the claims file and concluded that the Veteran's service-connected low back disability and sequalae would not require any home aid and attendant care.  Rather, the Veteran's need for aid and attendant care was entirely attributable to his spinal cord injury.  Absent that injury, the Veteran would be able to be independently ambulatory and would not require a bowel and bladder program.  His level of pain would be markedly less.  In so concluding, the specialist reviewed the Veteran's disability history, to include that prior to the 1998 complex spinal cord injury, he was able to work as a carpenter and contractor.  The specialist also took into account the severity of the 1998 cervical spinal fracture, which left the Veteran with extremity weakness, neurogenic bladder, and markedly diminished ability to ambulate.  

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities necessitate aid and assistance from another person and/or housebound status.  The Board places the greatest probative weight on the August 2012 VHA specialist's opinion because that opinion contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The opinion was based upon a thorough review of the Veteran's disability history when finding that the Veteran's need for aid and attendance was due solely to his nonservice-connected cervical spinal cord disability.  The examiner explained that absent that injury, the Veteran's service-connected lumbar spine disability would not cause the bladder, bowel, and other neurological symptoms that necessitate aid and attendance, nor would the Veteran's level of pain be at the current severity.  Notably, the Veteran was able to work as a carpenter prior to the spinal cord injury.

The Board places less probative weight on the June 2009 private opinion, finding that that opinion does not support the Veteran's claim.  Rather, the opinion goes only to the cause of the cervical spinal cord injury, which the physician felt was in part due to the lumbar spine disability.  That opinion does not support the Veteran's contentions that he meets the criteria for special monthly compensation based upon aid and attendance by another person because it does not state that the Veteran's need for aid and attendance is due to a service-connected disability.  Thus, because the June 2009 opinion does not support the Veteran's claim, it is not assigned weight in the Veteran's favor.  

The Board also finds that the August 2012 VHA opinion is supported by the evidence of record.  Specifically, the Veteran was shown to be able to work as a carpenter, with the ability to walk and care for his activities of daily living, prior to the 1998 cervical spine injury.  Although the May 2003 VA examiner stated that the physical limitation imposed by the quadriplegia had worsened the Veteran's intervertebral disc syndrome and prevented proper treatment and recovery, such does not amount to a finding that the intervertebral disc syndrome is so severe as to meet the criteria for special monthly compensation.  Moreover, in two addendum opinions after obtaining an EMG and MRI, the same examiner determined that the Veteran's severe edema and neurological symptoms of the left leg was due to his cervical spine disability and possibly to his L2 lumbar spine disability, but not to his service-connected lumbar spine disability.  The July 2006 VA examiner agreed with that assessment, and concluded that the Veteran was confined to a wheelchair due to his nonservice-connected spinal disabilities.  The 2006 examiner supported that opinion with a rationale that included analysis of the Veteran's clinical neurological symptoms, including the root of the symptoms which was determined to not be from the L5-S1 vertebra.  Thus, the Board finds that the medical evidence, to include multiple VA opinions and a VHA opinion from an orthopedic spinal surgeon, demonstrates that the Veteran's need for aid and attendance is due solely to his cervical spine disability rather than to his service-connected lumbar spine disability.

The Board is sympathetic to the Veteran's contentions that he meets the criteria for special monthly compensation based upon his need for the regular aid and attendance of another person and his housebound status.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to report his current symptomatology, and his testimony in that regard is considered credible in the absence of any evidence to the contrary.  However, as a lay person, the Veteran has not demonstrated that he is capable of drawing medical conclusions.  Thus, his allegations as to the specific disabilities warranting regular aid and attendance or housebound status are less probative than the competent medical evidence of record obtained from the August 2012 VA examiner.  That medical evidence clearly shows that the Veteran neither requires regular aid and attendance nor is rendered housebound because of his service-connected disabilities.  The Board ultimately finds that medical evidence to be more persuasive than the Veteran's lay contentions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  While the Veteran does display many of the symptoms accounted for in the criteria for regular aid and attendance, the competent and probative medical evidence clearly demonstrates that such symptoms are due to a nonservice-connected spinal cord injury.  Thus, because the Veteran's service-connected lumbar spine disability, or any other service-connected disability, is not the reason for his regular aid and attendance, special monthly compensation is not warranted and the claim must be denied.   38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based upon the need for aid and attendance or by reason of being housebound is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


